VAN GRAAFEILAND, J.
supplemental dissent.
At the risk of wearing out my welcome, I feel that I must respond to my colleague’s amended majority opinion, filed after I had responded to my colleague’s original opinion. Rather than repeating myself, I will add the following excerpts from the sworn testimony of the plaintiff, Richard Forte dealing with the alleged sanctity of his “home” and “residence” at the track:
A217:
THE COURT: And you shared one of these small rooms with another individual?
THE WITNESS: Yes. I as trainer, I have to pay a deposit on the room. But the room is assigned to the employees, to the grooms. But they’re often used by many people.
A218-19:
Q: And who has the key to those doors?
*124A: Well, we leave the key where we all can get to it, me and the person that works for me. And I know the track has keys. If they have to get in there, if you lose a key or something, security has a key.
Q: Is that room ever used overnight?
A: Yes.
Q: By who?
A: By the gentleman that works for me at times. And I believe once or twice, I used it myself.
Q: And is there some particular reason for you using it?
A: Yes, because I work late and I have to get up early, and I live on Long Island, and it’s 45 miles from Yonkers Raceway.
A228-29:
Q: Now, is that room registered to you?
A: Registered by the track to me, yes.
Q: You had one time made deposit for that room?
A: Yes.
Q: And you testified it’s a 12-by-10?
A: It’s, yes, about the size of a small stall.
Q: Do you use this room for storage at all?
A: Yeah.
Q: Do you store clothes in there?
A: Yes.
Q: And equipment, as well?
A: New pieces of horse equipment.
Q: Do you yourself sleep there on a regular basis?
A: No.
Q: Have you ever slept there overnight since you had that room?
A: Yes.
Q: Approximately how many times?
A: Two or three.
Q: And you’ve had the room since 1975?
A: We have been moved from a couple of rooms. So this particular room is probably two years.
Q: So in the two-year period, you only slept there two or three times?
A: Yes.